               Case 2:20-cv-00590-JCC Document 16 Filed 03/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SCOTTSDALE INSURANCE COMPANY,                        CASE NO. C20-0590-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   SOUTHLAND ECO, LLC AND JAMES
     MAYTON AS THE PERSONAL
13   REPRESENTATIVE OF THE ESTATE OF
     AUSTIN TAYLOR MAYHAK,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff’s notice of dismissal with prejudice (Dkt.

20   No. 15). Plaintiff’s notice of dismissal purports to dismiss with prejudice all claims against

21   Defendants Southland Eco, LLC and James Mayton as the Personal Representative of the Estate

22   of Austin Taylor Mayhak. (Id.) Under Federal Rule of Civil Procedure 41, a plaintiff may

23   voluntarily dismiss an action without a court order by filing “a notice of dismissal before the

24   opposing party serves either an answer or a motion for summary judgment,” Fed. R. Civ. P.

25   41(a)(1)(A)(i), or “a stipulation of dismissal signed by all parties who have appeared,” Fed R.

26   Civ. P. 41(a)(1)(A)(ii). Otherwise, “an action may be dismissed at the plaintiff’s request only by


     MINUTE ORDER
     C20-0590-JCC
     PAGE - 1
               Case 2:20-cv-00590-JCC Document 16 Filed 03/05/21 Page 2 of 2




 1   court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). Here, Plaintiff

 2   may not voluntarily dismiss its claims against Defendant Southland Eco LLC under Rule

 3   41(a)(1)(A)(i) because Defendant Southland Eco LLC has already served an answer. (See Dkt.

 4   No. 12.) Plaintiff may properly dismiss its claims against Defendant Southland Eco LLC by

 5   filing a stipulation of dismissal in accordance with Rule 41(a)(1)(A)(ii) or a motion for voluntary

 6   dismissal under Rule 41(a)(2). Accordingly, the Court DIRECTS the Clerk to strike Plaintiff’s

 7   notice of dismissal (Dkt. No. 15) and ORDERS Plaintiff to file proper dismissal paperwork

 8   within twenty-one (21) days of the date of this order.

 9          DATED this 5th day of March 2021.

10                                                            William M. McCool
                                                              Clerk of Court
11
                                                              s/Paula McNabb
12
                                                              Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0590-JCC
     PAGE - 2
